304 So. 2d 545 (1974)
Philip KLEFEKER, Appellant,
v.
John Morgan ELLINGTON et al., Appellees.
No. 74-268.
District Court of Appeal of Florida, Third District.
December 10, 1974.
Horton, Perse & Ginsberg, Miami, for appellant.
High, Stack, Davis & Lazenby and Alan R. Dakan, Miami, for appellees.
Before PEARSON and NATHAN, JJ., and GREEN, ROBERT A., Jr., Associate Judge.
PER CURIAM.
Affirmed upon authority of Miller v. James, Fla.App. 1966, 187 So. 2d 901, where the court held:
"In a long line of cases, the appellate Courts of Florida have held that the amount of damages to be awarded plaintiff in a negligence action is peculiarly the province of the jury, especially when *546 the amount fixed by the jury in its verdict bears the stamp of approval of the trial Judge." 187 So. 2d 901, 902.
Compare Smith v. Goodpasture, Fla.App. 1965, 179 So. 2d 240 and Mansell v. Eidge, Fla.App. 1965, 179 So. 2d 624.